DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Each of the adjustment mechanism, the locking mechanism, and the triggering mechanism, recited in independent claim 16, are nonce terms modified by functional recitation generally regarding actions that these nonce elements aid in performing, and claim 16 does not recite sufficient structure associated with these terms to perform the recited functions.  Thus, claim 16 invokes 112(f).  These terms are found throughout the original specification and the details found in the overall disclosure, including the descriptions found throughout the specification are imparted to independent claim 16.  Thus, none of the prior art provides these details.  By way of example, the braking mechanism, as disclosed in the original specification, applied to a seat that has adjustment of the seat shell in two or more degrees of rotation is not disclosed or made obvious by the prior art.  Therefore, the invention is considered to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen P. Evans on 02/15/2022.
The application has been amended as follows: 

In the Claims

Claim 16, line 13, “same” has been replaced by  --the locking mechanism--  ;
Claim 18, line 3, “same” has been replaced by  --the seat shell--  ;
Claim 18, line 5, “same in the vertical direction” has been replaced by  --the seat shell--  ;
Claim 23, line 3, “between” has been replaced by  --elements including--  ; and
Claim 23, line 3, “and” has been replaced by  --and/or--  .

Reasons for Allowance
The claims have been amended for clarity.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the details of the adjustment mechanism, the locking mechanism, and the triggering mechanism, as disclosed in the original specification.  Each of the adjustment mechanism, the locking mechanism, and the triggering 
The most pertinent prior art discovered in the search includes:
US 20180178690 to Castillo
US 9428088 to Rajasingham
US 20060192052 to Baumann
US 5882060 to Walk
Each of Castillo, Rajasingham, Baumann, and Walk shows a seat that is rotatable about plural degrees of rotation.  Walk shows wedge elements that lock the seat relative to a base.  However, none of the prior art singly or in combination shows the details required for independent claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636